IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


K. BERNARD SCHADE,                       :   No. 78 MAP 2019
                                         :
                   Appellant             :   Appeal from the Order of
                                         :   Commonwealth Court at No. 358
                                         :   MD 2019 dated September 11,
             v.                          :   2019.
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                   Appellee              :


                                   ORDER


PER CURIAM                                      DECIDED: June 16, 2020
    AND NOW, this 16th day of June, 2020, the order of the Commonwealth Court is

AFFIRMED.